Mathew, J.
delivered the opinion of the court. In this case it appears that the appellee, who was voted for as syndic of the estate of the insolvents, is not a creditor; and on that ground, the appellant opposses the homologation of the proceedings, which took place, by the creditors in the matter above stated.
In this respect, it is similar to the case of Enet vs. his creditors, reported in 4 Martin, 307: and we are unable to discover an facts established by the record, or any law on the subject enacted subsequent to the decision of that case which authorizes or requires a different judgment in the present
It is therefore ordered, adjudged, and decreed, that the judgment of the parish court be annulled, avoided, and reversed, and it is further ordered, adjudged, and decreed that the case be remanded to the court below, with *157instructions to the judge of said court, to order an other meeting of the creditors of said Baulos and Cavaroc, for the purpose of proceeding to he nomination of a syndic, or syndics, according to law.
Cuvillier for the plaintiff, Grymes for the defendant.